Citation Nr: 1143445	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  00-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating greater than 20 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 1998 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey, which denied an increased rating greater than 20 percent for lumbosacral strain.  

The Veteran submitted a notice of disagreement with the decision, stating that his lower back disability was now manifested by bulging discs.  A statement of the case (SOC) was not issued.  In a July 2002 rating decision the RO denied service connection for degenerative joint disease and degenerative disc disease of the lower spine  

In a November 2005 rating decision, the RO granted service connection for degenerative joint disease, adding the condition to the Veteran's service-connected lumbosacral strain; rating the disability under Diagnostic Code 5243 for intervertebral disc syndrome; in effect granting service connection for degenerative disc disease or, at the very least, confusing the precise nature of the service connected disability; and continuing the rating for the lower back disability at 20 percent.  

In a subsequent SSOC, the RO continued the denial of service connection for degenerative disc disease.  The Veteran continued to disagree with both the evaluation assigned his service connected lower back disability and the RO's denial of service connection for degenerative disc disease. 
 
In an April 2009 decision the Board found that, given the Veteran's repeated and consistent disagreement with both the evaluation assigned his lower back disability and the denial of service connection for degenerative disc disease, and the RO's characterization of the condition as involving both degenerative joint disease and degenerative disc disease, as well as its reluctance to acknowledge the Veteran's ongoing disagreement with the rating decision in March 1998, that the procedural handling of this case resulted in sufficient confusion and delay.  

In the April 2009 decision the Board recharacterized the issue as entitlement to an increased rating for lumbosacral strain, to include degenerative joint disease and degenerative disc disease. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In a May 2011 decision the CAVC affirmed in part and set aside the April 2009 Board decision as to the issue of an increased rating for a lower back disability and remanded the claim for further development based upon a finding that the information on the degenerative disc disease is relevant to the claim for increase and the Veteran did not receive actual or constructive notice regarding such.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Veteran was provided notice of what was needed to establish a higher rating for lumbosacral strain with degenerative joint disease in an October 2006 Supplemental Statement of the Case (SSOC), notice of the requirements for an increased rating as it pertains to degenerative disc disease was not provided. 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of both the old and revised criteria governing the rating criteria for degenerative disc disease, as well as lumbosacral strain and degenerative joint disease.    

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



